DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the information disclosure statements filed 10/28/2020; 12/29/2020; 4/12/2021 and 7/11/2021 have been made of record.  The Examiner has considered the voluminous references. Further, the examiner points out the applicant may not comply the Duty of Disclosure
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

	The MPEP further provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.

This case presented a situation where the number of the filed disclosures was in excess of 5,000 references. While reviewing the voluminous references, the examiner notices lots of the submitted references do not have a relevance with the claimed subject matter and further they are in completely different fields of art.
The cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents, which have been specifically brought to Applicant's attention and/or are known to be of the most significance, makes a serious burden on the examiner.
Therefore, it is recommended the applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,535,628 issued to Hope (“Hope”).

As for claim 1, Hope discloses a chemical vessel for providing a chemical precursor for use in deposition of semiconductor films onto a substrate, the chemical vessel comprising:
a vessel housing (22, 39); and
a liquid level sensor tube (19) extending from a top of the vessel housing (see Fig. 3), the liquid level sensor tube comprising:
a liquid level sensor tube housing (19);
a slot (see Figs. 2-4 and Figs. 6-11) built into the liquid level sensor tube housing (19); and
a plurality of sensors (2, 2’, 4, 8) disposed within the liquid level sensor tube housing, the plurality of sensors configured to indicate a level of a liquid chemical precursor within the vessel housing (col. 1, lines 4-8).
Regarding the recitation that the chemical vessel is for providing a chemical precursor, the examiner notes that this recitation describes the intended use of the chemical vessel and does not patentably distinguish the claimed invention over the prior art.

As for claim 2, Hope discloses that the plurality of sensors (2, 2’, 4, 8) are disposed at different locations on the liquid level sensor tube (see Fig. 1; see also col. 5, lines 9-12).

As for claim 3, Hope discloses that the slot extends substantially an entire length of the liquid level sensor tube (see Figs. 2-4).

As for claim 4, Hope discloses that the slot has a rounded cross-sectional shape (Figs. 7 and 11).

As for claim 5, Hope discloses that the slot has a rectangular cross-sectional shape (Figs. 2-4 and 8-10).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,880,982 issued to Hoksaas (“Hoksaas”).

As for claim 1, Hoksaas discloses a chemical vessel for providing a chemical precursor for use in deposition of semiconductor films onto a substrate, the chemical vessel comprising:
a vessel housing (10); and
a liquid level sensor tube (18) extending from a top of the vessel housing, the liquid level sensor tube comprising:

a slot (22) built into the liquid level sensor tube housing (18); and
a plurality of sensors (40, 42, 42’) disposed within the liquid level sensor tube housing, the plurality of sensors configured to indicate a level of a liquid chemical precursor within the vessel housing (col. 3, lines 42-52).
Regarding the recitation that the chemical vessel is for providing a chemical precursor, the examiner notes that this recitation describes the intended use of the chemical vessel and does not patentably distinguish the claimed invention over the prior art.

As for claim 2, Hoksaas discloses that the plurality of sensors (40, 42, 42’) are disposed at different locations on the liquid level sensor tube (see Fig. 3.  See also col. 3, lines 38-42).

As for claim 3, Hoksaas discloses that the slot (22) extends substantially an entire length of the liquid level sensor tube (col. 2, lines 46-48).

As for claim 6, Hoksaas discloses that the slot (22) has a triangular cross-sectional shape (see Fig. 3).

As for claim 7, Hoksaas discloses that the plurality of sensors comprise at least one of: ultrasonic sensors; piezoelectric sensors; conductance sensors; capacitance sensors; or optoelectronic sensors (col. 3, lines 12-14).

As for claim 8, Hoksaas discloses that the liquid level sensor tube housing comprises at least one of: metals; ceramics; or plastics (col. 2, lines 42-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,909,839 issued to Wang et al. (“Wang”) in view of U.S. Patent 4,880,982 issued to Hoksaas (“Hoksaas”) and U.S. Patent Application Publication 2006/0133955 by Peters (“Peters”).

As for claim 9, Wang discloses a reaction system for depositing a semiconductor film onto a substrate, the reaction system comprising:
a chemical vessel (12);
a reaction chamber (35), the reaction chamber being configured to hold a substrate and configured to receive a gaseous precursor from the chemical vessel (col. 1, lines 24-37); and
a liquid refill source (13) configured to provide additional liquid precursor to the chemical vessel (col. 5, lines 7-11).

However, Hoksaas discloses a chemical vessel that has the structures of the chemical vessel of claim 1 (see the rejection of claim 1 above).  Hoksaas discloses that the chemical vessel of claim 1 has structures to sense a liquid level within the chemical vessel (Hoksaas: col. 3, lines 42-52).  Furthermore, Peters discloses that a chemical vessel should have a sensor to indicate the level of liquid chemical precursor within the vessel housing of the chemical vessel (paragraph [0077]).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chemical vessel of Wang to have the structures to sense a liquid level within the chemical vessel as disclosed by Hoksaas because it is important to know when the liquid precursor chemical inside of the chemical vessel is running out so that it can be changed at the end of a chemical vapor deposition or atomic layer deposition cycle (Peters: paragraph [0077]).

As for claim 10, Wang as modified by Hoksaas and Peters discloses a carrier gas source (Wang: 33) configured to provide a carrier gas to the chemical vessel (col. 5, lines 11-13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,658,933 issued to Allegre et al. (“Allegre”) is cited for all that it discloses including a vessel housing with a liquid level sensor tube housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853